Exhibit 10.2

THE HAIN CELESTIAL GROUP, INC.

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (the “Agreement”), dated as of the 3rd day of
July, 2012 (the “Date of Grant”), by and between The Hain Celestial Group, Inc.,
a Delaware corporation (the “Company”), and Irwin D. Simon (the “Participant”).

 

  1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

  2. ADMINISTRATION.

All questions of interpretation concerning this Agreement shall be determined by
the Committee. All determinations by the Committee shall be final and binding
upon all persons having an interest in the Award. The Chief Executive Officer or
Chief Financial Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein.

 

  3. THE AWARD.

3.1 Grant and Issuance of Shares. Upon the later of (a) the Date of Grant and
(b) the date the Agreement shall have been fully executed, the Participant shall
acquire and the Company shall issue, subject to the provisions of this
Agreement, 400,000 Shares. This Award shall constitute a Restricted Share award
under the Plan. The Company granted the Award pursuant to the Company’s Amended
and Restated 2002 Long Term Incentive and Stock Award Plan (the “Plan”), as
amended to the Date of Grant, the provisions of which are incorporated herein by
reference. As a condition to the issuance of the Shares, the Participant shall
execute and deliver to the Company along with the Agreement the Assignment
Separate from Certificate duly endorsed (with date and number of shares blank)
in the form attached to the Agreement. This Award of Shares is intended to
qualify as “performance-based compensation” within the meaning of Section 162(m)
of the Code, and, accordingly is subject to Sections 3(d) and 5(f)(i) of the
Plan.

3.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than to satisfy applicable tax withholding, if any, with
respect to the issuance or vesting of the Shares) as a condition to receiving
the Shares, the consideration for which shall be past services actually rendered
or future services to be rendered to the Company or for its benefit.
Notwithstanding the foregoing, if required by applicable law,



--------------------------------------------------------------------------------

the Participant shall furnish consideration in the form of cash or past services
rendered to the Company or for its benefit having a value not less than the par
value of the Shares issued pursuant to the Award.

3.3 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit the Shares
with the Company’s transfer agent, including any successor transfer agent, to be
held in book entry form during the term of the Escrow pursuant to Section 6.
Furthermore, the Participant hereby authorizes the Company, in its sole
discretion, to deposit, following the term of such Escrow, for the benefit of
the Participant with any broker with which the Participant has an account
relationship of which the Company has notice any or all Shares which are no
longer subject to such Escrow. Except as provided by the foregoing, a
certificate for the Shares shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.

3.4 Issuance of Shares in Compliance with Law. The issuance of the Shares shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No Shares shall be issued hereunder
if their issuance would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any stock exchange or market system upon which the Shares may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any Shares shall relieve the Company of any
liability in respect of the failure to issue such Shares as to which such
requisite authority shall not have been obtained. As a condition to the issuance
of the Shares, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

 

  4. VESTING OF SHARES.

4.1 Normal Vesting. Except as provided by Sections 4.2 or 4.3, the Shares shall
be subject to performance and time vesting as follows:

(a) Performance Vesting- The performance goal for the Shares is share price. In
accordance with Section 5(d)(i) of the Plan, the Board of Directors has selected
the performance goal from the list of criteria set forth in Section 5(f)(i) of
the Plan. In order for the Shares to vest, the Board of Directors must certify
in writing prior to the vesting date that such performance goals were in fact
satisfied. On the last day of any forty-five (45) consecutive trading day period
during the Performance Period (as defined below) and during which the average
closing price of the Company’s common stock on the NASDAQ Global Select Market
(or such other securities exchange on which the Corporation’s Common Stock may
then be traded) equals or exceeds the price as set forth below (the “Performance
Date”), the performance goal for the 100,000 Shares listed next to the price
(the “Earned Shares”) shall have been deemed satisfied:

 

Stock Price

   Number of Shares

$62.50

   100,000

$72.50

   100,000

$82.50

   100,000

$100.00

   100,000

 

2



--------------------------------------------------------------------------------

(b) Time Vesting- Any Earned Shares will vest annually in equal amounts over a
five-year period on each anniversary of the relevant Performance Date (each, a
“Vesting Period”). Except as provided in Section 4.2 and 4.3 herein, the Shares
are subject to forfeiture unless the Participant remains employed through the
Performance Period and any applicable Vesting Period

4.2 Acceleration of Vesting in Connection with a Change in Control. In the event
of a Change in Control (as defined in the Participant’s Employment Agreement
with the Company as amended through the date hereof), then any Shares which have
not previously met the performance vesting or time vesting requirements of
Section 4.1 (“Unvested Shares”) shall, immediately prior to the record date for
distribution with respect to such event, or if there is no such record date,
then immediately prior to such event, become immediately vested on both a
performance and time vesting basis and all restrictions shall lapse.

4.3 Acceleration of Vesting Upon Certain Terminations. In the event that the
Participant’s service is terminated as a result of “Termination without Cause”
(as defined in the Participant’s Employment Agreement with the Company as
amended through the date hereof), Participant’s death or “Disability” (as
defined in the Participant’s Employment Agreement with the Company as amended
through the date hereof) during the Performance Period (as defined below) or any
Vesting Period, then any Unvested Shares shall become immediately vested on both
a performance and time vesting basis and all restrictions shall lapse. For
purposes of this Agreement, the “Performance Period” shall mean July 1, 2012
through June 30, 2017. Additionally, in the event Participant’s service is
terminated as a result of a “Termination for Good Reason” or “Non-Renewal” (each
as defined in the Participant’s Employment Agreement with the Company as amended
through the date hereof) then any Earned Shares which have not previously met
the time vesting requirements of Section 4.1(b) shall become immediately vested
and all restrictions shall lapse.

 

  5. COMPANY REACQUISITION RIGHT.

5.1 Grant of Company Reacquisition Right. In the event that (a) the
Participant’s service terminates for any reason other than as provided in
Section 4.3, or (b) the Participant, or other holder of the Shares, attempts to
sell, exchange, transfer, pledge, or otherwise dispose of (other than pursuant
to a transaction approved by the Company), including, without limitation, any
transfer to a nominee or agent of the Participant, any Unvested Shares, the
Company shall automatically reacquire any Unvested Shares, and the Participant
shall not be entitled to any payment therefor. In addition, at the end of the
Performance Period, the Company shall automatically reacquire any Unvested
Shares which are not Earned Shares, and the Participant shall not be entitled to
any payment therefor. The rights of the Company described in this Section 5.1
shall be referred to as the “Company Reacquisition Right.”

 

3



--------------------------------------------------------------------------------

5.2 Dividends, Distributions and Adjustments. Upon the occurrence of a dividend
or distribution to the stockholders of the Company paid in Shares or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 8, any and all new, substituted or additional
securities or other property (other than regular, periodic dividends paid on
Shares pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Shares shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Shares,” and “Unvested Shares” for all purposes of the Company Reacquisition
Right with the same force and effect as such Unvested Shares immediately prior
to the dividend, distribution or adjustment, as the case may be.

 

  6. ESCROW.

6.1 Appointment of Agent. To ensure that Shares subject to the Company
Reacquisition Right will be available for reacquisition, the Participant and the
Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for the
Participant (the “Agent”) to hold any and all Unvested Shares and to sell,
assign and transfer to the Company any such Unvested Shares reacquired by the
Company pursuant to the Company Reacquisition Right. The Participant understands
that appointment of the Agent is a material inducement to make this Agreement
and that such appointment is coupled with an interest and is irrevocable. The
Agent shall not be personally liable for any act the Agent may do or omit to do
hereunder as escrow agent, agent for the Company, or attorney in fact for the
Participant while acting in good faith and in the exercise of the Agent’s own
good judgment, and any act done or omitted by the Agent pursuant to the advice
of the Agent’s own attorneys shall be conclusive evidence of such good faith.
The Agent may rely upon any letter, notice or other document executed by any
signature purporting to be genuine and may resign at any time.

6.2 Establishment of Escrow. The Participant authorizes the Company to deposit
the Unvested Shares with the Company’s transfer agent to be held in book entry
form, as provided in Section 3.3, and the Participant agrees to deliver to and
deposit with the Agent each certificate, if any, evidencing the Shares and an
Assignment Separate from Certificate with respect to such book entry shares and
each such certificate duly endorsed (with date and number of Shares blank) in
the form attached to the Agreement, to be held by the Agent under the terms and
conditions of this Section 6 (the “Escrow”). Upon the occurrence of a change in
the capital structure of the Company, as described in Section 8, in the
character or amount of any outstanding stock of the corporation the stock of
which is subject to the provisions of this Agreement, any and all new,
substituted or additional securities or other property to which the Participant
is entitled by reason of his or her ownership of the Shares that remain subject
to the Company Reacquisition Right shall be immediately subject to the Escrow to
the same extent as the Shares immediately before such event. The Company shall
bear the expenses of the Escrow.

6.3 Delivery of Shares to Participant. The Escrow shall continue with respect to
any Shares for so long as such Shares remain subject to the Company
Reacquisition Right. Upon termination of the Company Reacquisition Right with
respect to Shares, the Company shall so notify the Agent and direct the Agent to
deliver such number of Shares to the Participant. As soon as practicable after
receipt of such notice, the Agent shall cause to be delivered to the Participant
the Shares specified by such notice, and the Escrow shall terminate with respect
to such Shares.

 

4



--------------------------------------------------------------------------------

  7. TAX MATTERS.

7.1 Tax Withholding.

(a) In General. The Company shall have no obligation to deliver the Shares or to
release any Shares from the Escrow established pursuant to Section 6 until the
federal, state, local and foreign tax withholding obligations of the Company, if
any, which arise in connection with the Award, including, without limitation,
obligations arising upon (a) the transfer of Shares to the Participant, (b) the
lapsing of any restriction with respect to any Shares, (c) the filing of an
election to recognize tax liability, or (d) the transfer by the Participant of
any Shares have been satisfied by the Participant. In general, withholding
obligations will apply to any Eligible Person who is an Employee of the Company
or a Subsidiary on the Date of Grant.

(b) Withholding in Shares. The Participant shall satisfy all such withholding
obligations by the Company withholding a sufficient number of whole Vested
Shares otherwise deliverable to the Participant with a fair market value in an
amount of such tax withholding obligations determined utilizing the applicable
minimum statutory withholding rates.

7.2 Election Under Section 83(b) of the Code.

(a) The Participant understands that Section 83 of the Code taxes as ordinary
income the difference between the amount paid for the Shares, if anything, and
the fair market value of the Shares as of the date on which the Shares are
“substantially vested,” within the meaning of Section 83. In this context,
“substantially vested” means that the right of the Company to reacquire the
Shares pursuant to the Company Reacquisition Right has lapsed. The Participant
understands that he or she may elect to have his or her taxable income
determined at the time he or she acquires the Shares rather than when and as the
Company Reacquisition Right lapses by filing an election under Section 83(b) of
the Code with the Internal Revenue Service no later than thirty (30) days after
the date of acquisition of the Shares. The Participant understands that failure
to make a timely filing under Section 83(b) will result in his or her
recognition of ordinary income, as the Company Reacquisition Right lapses, on
the difference between the purchase price, if anything, and the fair market
value of the Shares at the time such restrictions lapse. The Participant further
understands, however, that if Shares with respect to which an election under
Section 83(b) has been made are forfeited to the Company pursuant to its Company
Reacquisition Right, such forfeiture will be treated as a sale on which there is
realized a loss equal to the excess (if any) of the amount paid (if any) by the
Participant for the forfeited Shares over the amount realized (if any) upon
their forfeiture. If the Participant has paid nothing for the forfeited Shares
and has received no payment upon their forfeiture, the Participant understands
that he or she will be unable to recognize any loss on the forfeiture of the
Shares even though the Participant incurred a tax liability by making an
election under Section 83(b).

(b) The Participant understands that he or she should consult with his or her
tax advisor regarding the advisability of filing with the Internal Revenue
Service an

 

5



--------------------------------------------------------------------------------

election under Section 83(b) of the Code, which must be filed no later than
thirty (30) days after the date of the acquisition of the Shares pursuant to
this Agreement. Failure to file an election under Section 83(b), if appropriate,
may result in adverse tax consequences to the Participant. The Participant
acknowledges that he or she has been advised to consult with a tax advisor
regarding the tax consequences to the Participant of the acquisition of Shares
hereunder. ANY ELECTION UNDER SECTION 83(b) THE PARTICIPANT WISHES TO MAKE MUST
BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE PARTICIPANT ACQUIRES
THE SHARES. THIS TIME PERIOD CANNOT BE EXTENDED. THE PARTICIPANT ACKNOWLEDGES
THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE PARTICIPANT’S SOLE
RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.

(c) The Participant will notify the Company in writing if the Participant files
an election pursuant to Section 83(b) of the Code. The Company intends, in the
event it does not receive from the Participant evidence of such filing, to claim
a tax deduction for any amount which would otherwise be taxable to the
Participant in the absence of such an election.

 

  8. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Shares effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Shares (excepting normal cash dividends) that has a material
effect on the fair market value of Shares, appropriate adjustments shall be made
in the number and kind of shares subject to the Award, in order to prevent
dilution or enlargement of the Participant’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number. Such adjustments
shall be determined by the Committee, and its determination shall be final,
binding and conclusive.

 

  9. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of the Shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date the
Shares are issued, except as provided in Section 8. Subject to the provisions of
this Agreement, the Participant shall exercise all rights and privileges of a
stockholder of the Company with respect to Shares deposited in the Escrow
pursuant to Section 6. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between the Company and the Participant, the

 

6



--------------------------------------------------------------------------------

Participant’s employment is “at will” and is for no specified term. Nothing in
this Agreement shall confer upon the Participant any right to continue in the
service of the Company or any Subsidiary or interfere in any way with any right
of such entities to terminate the Participant’s service at any time.

 

  10. LEGENDS.

The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Participant in order to carry
out the provisions of this Section. Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”

 

  11. TRANSFERS IN VIOLATION OF AGREEMENT.

No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement until the date on which such
shares become Vested Shares, and any such attempted disposition shall be void.
The Company shall not be required (a) to transfer on its books any Shares which
will have been transferred in violation of any of the provisions set forth in
this Agreement or (b) to treat as owner of such Shares or to accord the right to
vote as such owner or to pay dividends to any transferee to whom such Shares
will have been so transferred. In order to enforce its rights under this
Section, the Company shall be authorized to give a stop transfer instruction
with respect to the Shares to the Company’s transfer agent.

 

  12. MISCELLANEOUS PROVISIONS.

12.1 Termination or Amendment. The Board may terminate or amend the Plan or this
Agreement at any time; provided, however, that no such termination or amendment
may adversely affect the Participant’s rights under this Agreement without the
consent of the Participant unless such termination or amendment is necessary to
comply with applicable law or government regulation. No amendment or addition to
this Agreement shall be effective unless in writing.

12.2 Nontransferability of the Award. The right to acquire Shares pursuant to
the Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

 

7



--------------------------------------------------------------------------------

12.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

12.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

12.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by the Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address shown below that party’s signature
to the Agreement or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan this Agreement, the Plan’s prospectus,
and any reports of the Company provided generally to the Company’s stockholders,
may be delivered to the Participant electronically. In addition, the parties may
deliver electronically any notices called for in connection with the Escrow and
the Participant may deliver electronically the Agreement to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents, the Agreement and notices in
connection with the Escrow, as described in Section 12.5(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 12.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 12.5(a).

 

8



--------------------------------------------------------------------------------

12.6 Integrated Agreement. This Agreement and the Plan shall constitute the
entire understanding and agreement of the Participant and the Company with
respect to the subject matter contained herein or therein and supersedes any
prior agreements, understandings, restrictions, representations, or warranties
between the Participant and the Company with respect to such subject matter
other than those as set forth or provided for herein or therein. To the extent
contemplated herein or therein, the provisions of the Agreement shall survive
any settlement of the Award and shall remain in full force and effect.

12.7 Applicable Law. This Agreement shall be governed by the laws of the State
of New York as such laws are applied to agreements between New York residents
entered into and to be performed entirely within the State of New York.

12.8 Severability. If any term or provision of this Agreement or the application
thereof to any Participant or circumstance shall to any extent be invalid or
unenforceable, such provision will be modified, rewritten or interpreted to
include as much of its nature and scope as will render it enforceable. If it
cannot be so modified, rewritten or interpreted to be enforceable in any
respect, it will not be given effect and the remainder of this Agreement, or the
application of such term or provision to Participants or circumstances other
than those held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

12.9 Counterparts. The Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

9



--------------------------------------------------------------------------------

By signing this Agreement, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with this Agreement and
the Plan, (b) accepts the Award subject to all of the terms and conditions of
this Agreement and the Plan and (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under this Agreement or the Plan.

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of July 3, 2012.

 

    PARTICIPANT Date: July 3, 2012    

/s/ Irwin D. Simon

    Irwin D. Simon     875 Park Avenue Apt. 12A     New York, NY 10075     THE
HAIN CELESTIAL GROUP, INC. Date: July 3, 2012     By:  

/s/ Michael J. Speiller

    Name:   Michael J. Speiller     Title:   Senior Vice President & Chief
Accounting Officer

 

10